Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, raises a number of objections to the determination finding him guilty of violating certain prison disciplinary rules. He contends, among other things, that the determination is not supported by substantial evidence, that the Hearing Officer exhibited bias and refused to allow him to present evidence at the hearing, and that the punishment imposed was excessive. However, given that the subject determination has been administratively reversed and the references to the disciplinary hearing expunged from petitioner’s records since the commencement of this proceeding, we find that the matter is moot and, therefore, do not address the merits of petitioner’s claims.
Mikoll, J. P., Crew III, Yesawich Jr., Peters and Spain, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.